FINAL ORDER
On a prior day came the Claimant, by counsel, James R. Watson, and came the Respondent, by counsel, John S. Dalporto, Senior Assistant Attorney General, who represented to the Court that the matters at issue in this claim have fully compromised and settled, subject to the approval of this Court and the Legislature, and that the parties have agreed that the sum of one hundred thousand dollars ($100,000.00) should be paid to the Claimant and that such sum includes any and all claims, causes of action, counter claims, affirmative defenses, interest, and/or set-offs of whatever design or character which each respective party may have or hereafter have by reason of the events more particularly described, set forth and/or elicited in the pleadings and prior proceedings of this claim, with the exception of any and all claims which the State or the Regional Jail and Correctional Authority may now have or in the future may have against Dave Hinkle Electric, Inc. for latent defects or warranty obligations or both.
Upon consideration of all lof which, it is hereby ORDERED that the claimant, Dave Hinkle Electric, Inc., is granted an award in the total amount of one hundred thousand dollars ($100,000.00).
Entered this 24th day of March, 1998.
David M.Baker /s/
PRESIDING JUDGE